 1   DILLINGHAM & MURPHY, LLP
     WILLIAM F. MURPHY, ESQ. (SBN 082482)
 2   J. CROSS CREASON, ESQ. (SBN 209492)
     601 Montgomery Street, Suite 1900
 3   San Francisco, California 94111
     Telephone:    (415) 397-2700
 4   Facsimile:    (415) 397-3300
 5   Attorneys for Defendants
     SAFEWAY INC. and RICHARD LOPEZ
 6

 7   ABRAMSON LABOR GROUP
     W. ZEV ABRAMSON, ESQ. (SBN 289387)
 8   JEREMY J. LEVY, ESQ. (SBN 309462)
     3580 Wilshire Blvd, Suite 1260
 9   Los Angeles, California 90010
     Telephone:    (213) 493-6300
10   Facsimile:    (213) 382-4083
11   Attorneys for Plaintiff
     DIANNA MAYHEW-MURPHY
12

13                                     UNITED STATES DISTRICT COURT
14                     EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
15

16   DIANNA MAYHEW-MURPHY, an individual,                      Case No. 2:18-cv-02630-JAM-KJN
17                     Plaintiff,
18           v.                                                STIPULATION FOR AND ORDER
                                                               DISMISSING FIFTH CLAIM FOR RELIEF
19   SAFEWAY INC., a California corporation;                   WITHOUT PREJUDICE AND
     RICHARD LOPEZ, an individual; and DOES 1-100,             REMANDING ACTION TO
20                                                             SACRAMENTO COUNTY SUPERIOR
                       Defendants.                             COURT
21

22

23          Plaintiff DIANNA MAYHEW-MURPHY (“Plaintiff”) and Defendants SAFEWAY INC.

24   (“Safeway”) and RICHARD LOPEZ (collectively, “Defendants”) hereby stipulate that the Court may

25   enter an Order:

26          1.      Dismissing, without prejudice, Plaintiff’s Fifth Cause of Action [Retaliation in Violation

27   of the Family Medical Leave Act (“FMLA”)]. The foregoing dismissal without prejudice of Plaintiff’s

28
     Page 1 – CASE NO. 2:18-cv-02630-JAM-KJN
     Stipulation for and Order Dismissing Fifth Claim for Relief Without Prejudice and Remanding Action to
     Sacramento County Superior Court
 1   Fifth Cause of Action is binding in this and in any other forum in which Plaintiff would or could seek to

 2   pursue such claim; and

 3           2.      Remanding the action to the Superior Court of the State of California, County of

 4    Sacramento, based upon the dismissal without prejudice of Plaintiff’s Fifth Cause of Action. The
      dismissal of the Fifth Cause of Action for alleged violation of the FMLA eliminates the claim upon
 5
      which original subject matter jurisdiction in this Court was based (federal question jurisdiction; 28
 6
      U.S.C. §§ 1331, 1441(a)). Accordingly, in view of the dismissal of that claim, the parties hereby
 7
      stipulate to the remand of this action and the non-dismissed claims asserted herein to the court in which
 8
      it was originally filed, the Superior Court of the State of California for the County of Sacramento.
 9
             The parties believe there is good cause for the entry of an Order by the Court as stipulated to by
10
     the parties prior to significant litigation of Plaintiff’s claims in this Court, in that the foregoing will
11
     reduce the number of claims to be addressed in discovery and in motion practice in this action.
12

13   Dated: 10/30/2018                               DILLINGHAM & MURPHY, LLP
                                                     WILLIAM F. MURPHY, ESQ.
14                                                   J. CROSS CREASON, ESQ.

15

16                                           By:     /s/________________________
                                                     Attorneys for Defendants
17                                                   Safeway Inc. and Richard Lopez

18   //

19   //
     Dated: 10/30/2018                               ABRAMSON LABOR GROUP
20                                                   W. ZEV ABRAMSON, ESQ.
                                                     JEREMY J. LEVY, ESQ.
21

22

23
                                             By:     /s/_________________________
24                                                   Attorneys for Plaintiff Dianna Mayhew-Murphy

25   //
     //
26
     //
27
     //
28
     Page 2 – CASE NO. 2:18-cv-02630-JAM-KJN
     Stipulation for and Order Dismissing Fifth Claim for Relief Without Prejudice and Remanding Action to
     Sacramento County Superior Court
 1                                                     ORDER

 2          Based on the foregoing stipulation of the parties, the Court makes the following ORDER:

 3          Plaintiff’s Fifth Cause of Action [Retaliation in Violation of the Family Medical Leave Act] is

 4   hereby dismissed WITHOUT PREJUDICE.
            The remainder of Plaintiff’s action is hereby remanded to the Superior Court of the State of
 5
     California for the County of Sacramento. The parties shall bear their own attorneys fees and costs
 6
     associated with the dismissal and remand.
 7
            IT IS SO ORDERED.
 8

 9
     DATED: 11/1/2018
10
                                                            /s/ John A. Mendez_______________________
11                                                          UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Page 3 – CASE NO. 2:18-cv-02630-JAM-KJN
     Stipulation for and Order Dismissing Fifth Claim for Relief Without Prejudice and Remanding Action to
     Sacramento County Superior Court
